EXHIBIT 10.3
 
DEBT SUBORDINATION AND INTERCREDITOR AGREEMENT
 
This Debt Subordination and Intercreditor Agreement (as the same may from time
to time be amended, modified or restated, the “Agreement”) is dated as of July
31, 2009, and is entered into by and among (a) CAPITAL GROWTH SYSTEMS, INC., a
Florida corporation (“Parent”), (b) GLOBAL CAPACITY GROUP, INC., a Texas
corporation (“GCG”), (c) CENTREPATH, INC., a Delaware corporation
(“Centrepath”), (d) 20/20 TECHNOLOGIES, INC., a Delaware corporation (“20/20
Inc.”), (e) 20/20 TECHNOLOGIES I, LLC, a Delaware limited liability company
(“20/20 LLC”), (f) NEXVU TECHNOLOGIES, LLC, a Delaware limited liability company
(“Nexvu”), (g) FNS 2007, INC., a Delaware corporation (“FNS”), (h) GLOBAL
CAPACITY DIRECT USA, LLC, a Delaware limited liability company (“GCD”),
(i) MAGENTA NETLOGIC LIMITED, a company incorporated in England and Wales
(“Magenta”), (j) CAPITAL GROWTH ACQUISITION, INC., a Delaware corporation
(“Acquisition”; Parent, GCG, Centrepath, 20/20 Inc., 20/20 LLC, Nexvu, FNS, GCD,
Magenta and Acquisition are referred to herein individually as a “Debtor” and
collectively as the “Debtors”), (k) AEQUITAS CAPITAL MANAGEMENT, INC., an Oregon
corporation, in its capacity as agent for the Debenture Purchasers under and as
defined in the Subordinated Debenture Agreement described below (in such
capacity, the “Junior Agent”), (l) the Purchasers under and as defined in the
Subordinated Debenture Agreement (Junior Agent and such Purchasers are sometimes
referred to herein as a “Junior Creditor” and collectively as the “Junior
Creditors”), (m) each Lender under and as defined in the Senior Loan Agreement
described below (each a “Senior Lender”), and (n) ACF CGS, L.L.C., a Delaware
limited liability company, as administrative agent for each of the Senior
Lenders under the Senior Loan Agreement (together with each such Senior Lender,
collectively, the “Senior Creditor”).
 
WITNESSETH:
 
WHEREAS, the Junior Creditors will provide financing to Parent pursuant to that
certain Securities Purchase Agreement dated as of July 31, 2009 (as amended,
restated or otherwise modified from time to time, the “Subordinated Debenture
Agreement”), as further evidenced by those certain Original Issue Discount
Secured Convertible Debentures due, subject to the terms therein, May 30, 2011,
made by Parent payable to such Junior Creditors in the aggregate original
principal amount of up to $10,500,000 (each debenture issued under the
Subordinated Debenture Agreement, as such debenture may be amended, restated or
otherwise modified from time to time, is hereafter referred to as a
“Subordinated Debenture”).
 
WHEREAS, each Debtor other than Parent has guaranteed the obligations of Parent
with respect to the Subordinated Debentures pursuant to that certain Subsidiary
Guaranty dated on or about the date hereof, by such Debtors in favor of the
Junior Creditors (the “Subordinated Debenture Guarantee”), and the obligations
of Debtors to Junior Creditors are secured by substantially all assets of
Debtors pursuant to that certain Security Agreement dated on or about the date
hereof, by Debtors in favor of the Junior Creditors (the “Subordinated Debenture
Security Agreement”). All current and future documents relating to the Junior
Debt (as hereinafter defined), including without limitation the Subordinated
Debentures, the Subordinated Debenture Agreement, the Subordinated Debenture
Guarantee, the Subordinated Debenture Security Agreement and any other guaranty,
security agreement, pledge agreement, control agreement, mortgage, deed of trust
or other instrument, document or agreement executed and/or delivered in
connection with any of the foregoing (including any share of stock or other
security into which any Subordinated Debenture has been or may be converted), as
the same may be amended, modified or restated, are referred to herein as the
“Subordinated Debenture Documents”.

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Senior Creditor and Debtors are parties to that certain Loan and
Security Agreement dated on or about the date hereof (as amended, restated, or
otherwise modified from time to time, and including any Refinancing thereof, the
“Senior Loan Agreement”), pursuant to which Senior Creditor has made a loan to
the Debtors in the principal amount of $8,500,000. All current and future
documents relating to the Senior Debt, as hereafter defined, including without
limitation the Senior Loan Agreement and any guaranty, security agreement,
pledge agreement, control agreement, mortgage, or deed of trust, and any
documents evidencing or relating to any Additional Senior Loans, as the same may
be amended, modified or restated, are herein and now referred to collectively
and individually as the “Senior Loan Documents”.
 
WHEREAS, the Senior Debt is secured by the Collateral, as hereafter defined.
 
WHEREAS, in order to induce Senior Creditor to enter into an amendment of the
Senior Loan Agreement and to provide financial accommodations to Debtors
thereunder, Junior Creditors and Debtors have agreed to enter into this
Agreement in order to subordinate the Junior Debt to the Senior Debt and to
subordinate the security interest and other rights of Junior Creditors in the
Collateral to the security interest and other rights of Senior Creditor with
respect thereto.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Junior Creditors and Debtors hereby agree with Senior Creditor as
follows:
 
1.           Certain Defined Terms. In addition to the terms defined above and
elsewhere in this Agreement, the following terms used in this Agreement will
have the following meanings, applicable both to the singular and the plural
forms of the terms defined:
 
“Bankruptcy Code”: Title 11 of the United States Code (11 U.S.C. § 101 et seq.).
 
“Bankruptcy Event”: (a) any insolvency or bankruptcy case or proceeding
(including any case under the Bankruptcy Code), or any receivership,
custodianship, liquidation, reorganization, administration, administrative
receivership, arrangement or other similar case or proceeding, relative to any
Debtor, or to the assets of any Debtor, (b) any liquidation, dissolution,
reorganization or winding up of any Debtor, whether voluntary or involuntary and
whether or not involving solvency or bankruptcy, (c) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Debtor, (d) any sale, transfer or other disposition of all or substantially all
of the assets of any Debtor in connection with any of the foregoing, or (e) any
application, notice, resolution or order made, passed or given for or in
connection with any of the foregoing or any event analogous to any of the
foregoing.

 
2

--------------------------------------------------------------------------------

 
 
“Blockage Notice”: a written notice from Senior Creditor to Junior Agent that a
Non-Payment Default or Payment Default has occurred and is continuing. Any
Blockage Notice shall specify the nature of the applicable Payment Default(s)
and Non-Payment Default(s).
 
“Blockage Period”: any period commencing on the date a Blockage Notice is given
and ending (a) with respect to a Blockage Period in connection with a Payment
Default, on the earliest to occur of (i) the date when such Payment Default has
been cured or waived in writing by Senior Creditor, or (ii) 180 days from the
date a Blockage Notice is given if prior to such date the Senior Creditor has
not formally accelerated the Senior Debt and undertaken good faith proceedings
to effect such acceleration; (b) with respect to a Class 1 Non-Payment Default,
on the earliest to occur of (i) the date when such Class-1 Non-Payment Default
has been cured or waived in writing by Senior Creditor, or (ii) 180 days from
the date a Blockage Notice is given if prior to such date the Senior Creditor
has not formally accelerated the Senior Debt and undertaken good faith
proceedings to effect such acceleration; and (c) with respect to a Class 2
Non-Payment Default, on the earliest to occur of (i) the date when such Class-2
Non-Payment Default has been cured or waived in writing by Senior Creditor, or
(ii) 60 days from the date a Blockage Notice is given if prior to such date the
Senior Creditor has not formally accelerated the Senior Debt and undertaken good
faith proceedings to effect such acceleration.
 
“Class 1 Non-Payment Default”: each of the Non-Payment Defaults under the Senior
Loan Documents described on Schedule 1 attached hereto.
 
“Class 2 Non-Payment Default”: each of the Non-Payment Defaults under the Senior
Loan Documents described on Schedule 2 attached hereto.
 
“Collateral”: any and all of the assets now owned or hereafter acquired by any
Debtor, together with all proceeds, products, accessions and additions thereto
from time to time, including without limitation any insurance proceeds.
 
“Debtor”: has the meaning ascribed to such term in the introductory paragraph of
this Agreement and shall include any successor assign or assign of any Debtor,
including, without limitation, a receiver, trustee or debtor-in-possession.
 
“Default”: any “Default”, as such term is defined in the Senior Loan Agreement,
together with any other default, event of default or other breach of any Senior
Loan Document (after giving effect to any applicable notice and cure periods)
that entitles Senior Creditor to accelerate the Senior Debt or exercise any
other right or remedy against any Debtor.

 
3

--------------------------------------------------------------------------------

 

“Enforcement Action” shall mean (a) the commencement of legal proceedings by
Senior Creditor against the Debtors for the collection of all or substantially
all of the indebtedness owed pursuant to the Senior Loan Agreement, whether
pursuant to institution of a lawsuit or the taking of actions to foreclose on
substantially all of the collateral securing Senior Debt, including, without
limitation, the institution of any enforcement or foreclosure proceedings, the
noticing of any public or private sale or other disposition pursuant to the
United States Bankruptcy Code, or any diligently pursued attempt to vacate or
obtain relief from a stay or other injunction restricting any other action
described in this definition, (b) the exercise of any right or remedy in
connection with a Default as provided under the Senior Loan Documents (including
delivery of any notice to seek to obtain payment directly from any account
debtor of any Debtor or the taking of any action or the exercise of any right or
remedy in respect of the setoff or recoupment against the Collateral or proceeds
of Collateral), under applicable law, at equity, in a Bankruptcy Event or
otherwise, (c) the sale, assignment, transfer, lease, or other disposition of
all or substantially all of the Collateral, by private or public sale or any
other means as permitted under the Senior Loan Documents, (d) the engagement or
retention of sales brokers, marketing agents, investment bankers, accountants,
appraisers, auctioneers or other third parties for the purpose of marketing or
disposing of all or substantially all of the Collateral, provided that any such
engagement or retention shall require the applicable party to obtain letters of
intent with regard to a transaction within a commercially reasonable period of
time and in any event within sixty (60) days following the date of the
engagement of such person, or (e) the commencement of, or the joinder with any
creditor in commencing, any Bankruptcy Event against any Debtor or any assets of
any Debtor, including the appointment of a receiver, interim receiver, trustee
or similar official over any Debtor of any assets of any Debtor.
 
“Junior Agent”: has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Junior Creditor”: has the meaning set forth in the introductory paragraph of
this Agreement.
 
“Junior Debt”: all indebtedness, fees, expenses, obligations and liabilities of
each Debtor to any Junior Creditor, whether now existing or hereafter incurred
or created, under or with respect to the Subordinated Debenture Documents, in
each case, whether such amounts are due or not due, direct or indirect, absolute
or contingent.
 
“Lien”: any interest in property securing an obligation owed to, or a claim by,
a Person other than the owner of such property, whether such interest is based
on the common law, equity, statute or contract, and including a security
interest, charge, claim or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes.
 
“Non-Payment Default”: any Default (other than a Payment Default), or any other
event (other than a Payment Default) the occurrence of which (after giving
effect to any applicable notice and cure periods) entitles the Senior Creditor
to accelerate the maturity of any of the Senior Debt, and including all Class 1
Non-Payment Defaults and Class 2 Non-Payment Defaults.
 
“November Purchasers Intercreditor Agreement” means that certain Debt
Subordination and Intercreditor Agreement dated on or about November 19, 2008
among Agent, for the benefit of the Agent and the Lenders, and the Purchasers
party thereto, including any amendments, modifications, restatements or
supplements from time to time with respect thereto.
 
“Payment Default”: any default in the payment of any Senior Debt (whether upon
maturity, mandatory prepayment, acceleration or otherwise) beyond any applicable
grace period with respect thereto.

 
4

--------------------------------------------------------------------------------

 
 
“Person”: any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Refinancing”: any replacement or refinancing of the Senior Debt, provided that
such replacement or refinancing indebtedness does not (i) increase the principal
amount of the Senior Debt beyond the limits described in clause (a) of the
definition of “Senior Debt”, (ii) extend the stated maturity date of some or all
of the Senior Debt beyond the maturity date of the Senior Debt as of the date of
this Agreement, or (iii) add any additional events of default or financial
covenants such that such refinancing indebtedness is materially more restrictive
to the Debtors than the Senior Debt as of the date of this Agreement.
 
“Senior Creditor”: means the Senior Creditor referred to in the introductory
paragraph of this Agreement and any other holder of Senior Debt from time to
time.
 
“Senior Creditor Repayment”: the circumstance in which (a) subject to Section
12(a), the Senior Debt has been paid in full in cash, and (b) the commitment of
Senior Creditor to make loans under the Senior Loan Agreement has been
terminated.
 
“Senior Debt”: all liabilities of any Debtor to Senior Creditor from time to
time outstanding pursuant to or in connection with the Senior Loan Documents
(including, without limitation, all principal, interest, fees, reimbursement
obligations with respect to letters of credit, indemnities, costs and expenses)
up to an aggregate amount not to exceed the sum of (a) up to $8,500,000 of loans
at any time outstanding pursuant to the Senior Loan Agreement plus, subject to
Senior Creditor’s compliance with Section 13(a) of this Agreement, up to an
additional $2,000,000 of loans under the Senior Loan Agreement (“Additional
Senior Loans”); plus (b) all interest arising under or with respect to the
Senior Loan Documents, including, in the event of a Bankruptcy Event, any and
all post-petition interest and costs from and after the date of filing of a
petition by or against any Debtor or its bankruptcy estate, whether or not such
amounts are allowed as a claim against any Debtor in any Bankruptcy Event; plus
(c) all costs and expenses incurred by Senior Creditor in connection with its
enforcement of any rights or remedies under the Senior Loan Documents, the
collection of any of the Senior Debt, or the protection of, or realization upon,
any Collateral, including, by way of example, court costs, appraisal and
consulting fees, reasonable attorneys’ fees, auctioneers’ fees, rent, storage,
insurance premiums and like items, and whether or not such amounts are allowed
as a claim against any Debtor in connection with any Bankruptcy Event; plus (d)
all fees, charges, and indemnities owing by any Debtor to Senior Creditor under
or in connection with the Senior Loan Documents; plus (e) all principal,
interest, fees, costs and expenses in connection with any debtor-in-possession
financing provided by Senior Creditor to one or more Debtors in connection with
a Bankruptcy Event.
 
“Senior Loan Agreement”: has the meaning set forth in the recitals of this
Agreement.
 
“Senior Loan Documents”: has the meaning set forth in the recitals of this
Agreement.
 
“Subordinated Debenture”: has the meaning set forth in the recitals of this
Agreement.

 
5

--------------------------------------------------------------------------------

 
 
“Subordinated Debenture Agreement”: has the meaning set forth in the recitals of
this Agreement.
 
“Subordinated Debenture Documents”: has the meaning set forth in the recitals of
this Agreement.
 
“Subordinated Debenture Guarantee”: has the meaning set forth in the recitals of
this Agreement.
 
“Subordinated Debenture Security Agreement”: has the meaning set forth in the
recitals of this Agreement.
 
2.           Subordination of Debt.
 
(a)           Debtors may pay, and Junior Creditors may retain, Permitted
Payments (as defined below) with respect to the Junior Debt, provided that
following the commencement of an Enforcement Action and for so long as an
Enforcement Action remains ongoing, Junior Creditors shall be entitled to no
Permitted Payments until the Senior Creditor Repayment shall have occurred,
other than Permitted Payments described in Section 2(c)(i). Unless and until the
Senior Creditor Repayment shall have occurred, no Junior Creditor will ask for,
demand, sue for, take or receive from any Debtor, by setoff or in any other
manner, the whole or any part of the Junior Debt which does not constitute a
Permitted Payment, including, without limitation, the taking of any negotiable
instruments evidencing such amounts (other than debentures now or hereafter
issued in connection with Junior Debt which are subordinated pursuant to the
terms and conditions hereof and which contain the subordination legend required
hereby), or the taking of any security for any of the Junior Debt (other than
security interests in the Collateral pursuant to the Subordinated Debenture
Documents in effect on the date hereof unless permitted by Section 8 hereof),
and while an Enforcement Action is outstanding, the holders of the Junior Debt
will not accept any Permitted Payments (other than Permitted Payments described
in Section 2(c)(i)) (or if received will pay them over to Senior Lender).
 
(b)           Subject to the terms of Section 2(a) above, unless and until the
Senior Creditor Repayment shall have occurred, in the event that any Junior
Creditor shall receive any cash payment or distribution with respect to the
Junior Debt which does not constitute a Permitted Payment, then, in such event,
such payment or distribution (other than a Permitted Payment described in
Section 2(c)(i)) shall be deemed to have been paid to such Junior Creditor in
trust for the benefit of Senior Creditor and shall be immediately paid over to
Senior Creditor in the form received by such Junior Creditor (with proper
endorsements or assignments, if necessary) to the extent necessary to pay the
Senior Debt after giving effect to any concurrent payment to Senior Creditor
from other sources.
 
(c)           As used herein, the term “Permitted Payment” shall mean any of the
following:
 
(i)           non-cash payments of principal, interest or other amounts due to
one or more Junior Creditors pursuant to and in accordance with the Subordinated
Debenture Documents via the issuance of Parent’s capital stock;

 
6

--------------------------------------------------------------------------------

 
 
(ii)           so long as no Blockage Period is in effect and no Enforcement
Action has been commenced and is continuing, cash payments of liquidated damages
made pursuant to the Subordinated Debenture Documents as in effect on the date
hereof or as amended as permitted by this Agreement;
 
(iii)           so long as (A) no Blockage Period is in effect, and (B) no
Enforcement Action has been commenced and is continuing, cash payments on
account of Cash Subscription Amount Interest (as defined in the Subordinated
Debentures as in effect on the date hereof or as amended as permitted by this
Agreement) due under the Subordinated Debentures, provided however, if the
Debtors are not in compliance with the financial covenant set forth below all
interest to be paid in cash shall continue to accrue as provided for in the
Subordinated Debenture as in effect on the date hereof or as amended as
permitted by this Agreement, provided further however, that no such payment
shall be made unless (x) as of the end of the month immediately preceding
payment of any proposed Cash Subscription Amount Interest the Debtors are in
compliance with (1) each of the financial covenants set forth in the Senior Loan
Agreement required to be complied with as of the end of such preceding month,
and (2) the financial covenant set forth below as of the measuring period most
recently ended, and (y) no less than ten (10) days prior to the proposed date of
payment of such Cash Subscription Amount Interest, Debtors shall have delivered
to Senior Creditor and Junior Creditor Agent written certification of such
compliance, together, in the case of Senior Creditor, with calculations in
reasonable detail evidencing compliance with such financial covenants (if
requested in writing, and only if requested in writing, subject to Section 4.8
of the Subordinated Debenture Agreement, the Debtors shall deliver calculations
in reasonable detail evidencing compliance with such financial covenants to the
Junior Creditor Agent):
 
Borrowers shall achieve on a consolidated basis, EBITDA (as such term is defined
in the Senior Loan Agreement) of at least the amount set forth below for the
applicable indicated:


Period
 
Applicable
Amount
 
For the three months then ended on October 31, 2009
  $ 450,000  
For the three months then ended on November 30, 2009
  $ 450,000  
For the three months then ended on December 31, 2009
  $ 450,000  
For the three months then ended on January 31, 2010
  $ 650,000  
For the three months then ended on February 28, 2010
  $ 1,050,000  
For the three months then ended on March 31, 2010
  $ 1,450,000  
For the three months then ended on April 30, 2010
  $ 1,500,000  
For the three months then ended on May 31, 2010
  $ 1,550,000  
For the three months then ended on June 30, 2010
  $ 1,600,000  
For the three months then ended on July 31, 2010
  $ 1,650,000  
For the three months then ended on August 31, 2010
  $ 1,700,000  
For the three months then ended on September 30, 2010
  $ 1,750,000  
For the three months then ended on October 31, 2010
  $ 1,800,000  

 
 
7

--------------------------------------------------------------------------------

 
 
(iv)           notwithstanding the foregoing, in the event that (A) the Debtors
are not in compliance with the financial covenant set forth above thereby
prohibiting payments of Cash Subscription Amount Interest, and (B) the Senior
Creditor receives payment of Excess Cash Flow pursuant to Section 2(c)(v) of the
Senior Loan Agreement, then such payment of Cash Subscription Amount Interest
shall be permitted hereunder;
 
(v)           so long as no Blockage Period is in effect and no Enforcement
Action has been commenced and is continuing, cash payments on account of
Quarterly Redemption Amounts (as defined in the Subordinated Debentures) due
under the Subordinated Debenture Documents in an amount not to exceed (a) 25% of
the Debtors’ Excess Cash Flow (as defined in the Senior Loan Agreement), minus
(b) the amount of any payment made under the November Debentures pursuant
to  Section 2(c)(iii) of the November Purchasers Intercreditor Agreement; such
payment to be made contemporaneously with the payment of Excess Cash Flow to the
Senior Creditor pursuant to Section 2(c)(v) of the Senior Loan Agreement;
 
(vi)           so long as the outstanding principal balance of the Senior Debt
is no more than $2,500,000 and so long as no Blockage Period is in effect and no
Enforcement Action has been commenced and is continuing, cash payments on
account of Quarterly Redemption Amounts due under the Subordinated Debentures,
provided that no such payment shall be made unless (x) as of the end of the
month immediately preceding payment of any proposed Quarterly Redemption Amount
the Debtors are in compliance with each of the financial covenants set forth in
the Senior Loan Agreement required to be complied with as of the end of such
preceding month, and (y) no less than ten (10) days prior to the proposed date
of payment of such Quarterly Redemption Amount, Debtors shall have delivered to
Senior Creditor and Junior Creditor Agent written certification of such
compliance, together, in the case of Senior Creditor, with calculations in
reasonable detail evidencing compliance with such financial covenants (if
requested in writing, and only if requested in writing, subject to Section 4.8
of the Original Subordinated Debenture Agreement, the Debtors shall deliver
calculations in reasonable detail evidencing compliance with such financial
covenants to the Junior Creditor Agent);
 
(vii)           so long as no Blockage Period is in effect an no Enforcement
Action has been commenced and is continuing, reimbursement of out of pocket
expenses (including, if applicable, legal fees and expenses) payable to Junior
Creditors pursuant to the Subordinated Debenture Documents (as in effect as of
the date of this Agreement) and Section 32 of this Agreement; and
 
(viii)          subject to the Senior Creditor’s sole and absolute approval
(which such approval shall be in writing and may be withheld for any reason in
the Senior Creditor’s sole discretion), payment of refunds of the Second Tranche
Debentures (as such term is defined in the Subordinated Debenture Agreement) due
to collections that the Debtors receive of Non-recurring Receipts (as such term
is defined in the Subordinated Debenture Agreement)  following the issuance of
such Second Tranche Debentures pursuant to Section 2.1 of the Subordinated
Debenture Agreement.

 
8

--------------------------------------------------------------------------------

 

(d)           The rights of each Junior Creditor to receive any payments with
respect to the Subordinated Debenture Documents (other than Permitted Payments
described in Section 2(c)(i)) will be suspended upon delivery of a Blockage
Notice to Junior Agent. Upon the termination of any Blockage Period, each Junior
Creditor’s right to receive Permitted Payments as provided above shall be
reinstated, and Debtors may resume making such payments to Junior Creditors
(including any payments that were deferred as a result thereof). The aggregate
number of days in any consecutive 365-day period during which Blockage Periods
may be in effect solely as a result of Non-Payment Defaults shall be 180 days.
No Blockage Period may be imposed by Senior Creditor as a result of any
Non-Payment Default existing on the date that any previous Blockage Notice was
given and of which an officer of Senior Creditor had actual knowledge on the
date such Blockage Notice was given.
 
3.           Subordination of Liens. Unless and until the Senior Creditor
Repayment shall have occurred, each Debtor, for itself and its successors and
assigns, covenants and agrees, and each Junior Creditor, for itself and its
successors and assigns, hereby covenants and agrees, that all Liens now or
hereafter acquired by Senior Creditor in any or all of the Collateral shall at
all times be prior and superior to any Lien now held or hereafter acquired by
any Junior Creditor in the Collateral. Said priority shall be applicable
irrespective of the time or order of attachment or perfection of any Lien or the
time or order of filing of any financing statements or other documents, or any
statutes, rules or law, or court decisions to the contrary. The Lien
subordination provisions in this Agreement are for the benefit of and shall be
enforceable directly by Senior Creditor, and Senior Creditor shall be deemed to
have acquired the Senior Debt in reliance upon this Agreement.
 
4.           Disposition of Collateral.
 
(a)           Each Junior Creditor hereby agrees that, until the Senior Creditor
Repayment, Senior Creditor may dispose of, and exercise any other rights with
respect to, any or all of the Collateral, free of the Liens of such Junior
Creditor, provided that such Junior Creditor retains any rights it may have as a
junior secured creditor with respect to the Junior Debt with respect to the
surplus, if any, arising from any such disposition or enforcement. Upon any
disposition of any of the Collateral by Senior Creditor, each Junior Creditor
(i) agrees, if requested, to execute and immediately deliver any and all
releases or other documents or agreements which Senior Creditor deems reasonably
necessary to accomplish a disposition thereof free of the Liens of such Junior
Creditor, and (ii) authorizes Senior Creditor to record, or cause to have
recorded, any UCC financing statements which Senior Creditor deems reasonably
necessary to accomplish a disposition thereof free of the Liens of such Junior
Creditor (it being understood that Senior Creditor shall not release any Liens
of any Junior Creditor in any Collateral which is not the subject of such
disposition). Each Junior Creditor agrees that any funds of any Debtor which it
obtains through the exercise of any right of setoff or other similar right
constitute Collateral, and each Junior Creditor shall immediately pay such funds
to Senior Creditor to be applied to the outstanding Senior Debt. Senior Creditor
agrees to act in a commercially reasonable fashion in connection with any
disposition of any Collateral by Senior Creditor.

 
9

--------------------------------------------------------------------------------

 

(b)           In the event of a sale or other disposition by any Debtor of some
or all of the Collateral in connection with the liquidation or winding up of its
business, each Junior Creditor agrees to release its Lien on such Collateral
promptly (and in any event within three business days) upon the request of
Senior Creditor, whether or not such Junior Creditor will receive any proceeds
from such sale, but only if the net proceeds are used to pay the Senior Debt in
cash and, if such net proceeds are sufficient to repay the Senior Debt in full,
if the remaining proceeds are used to pay the Junior Debt in cash (unless
otherwise required by applicable law). Should any Junior Creditor fail to
provide a release of its Lien in any such Collateral sold or agree in writing to
release its Lien contemporaneously with any such sale in accordance with the
provisions of the preceding sentence (including the application of proceeds)
within three (3) business days after its receipt of Senior Creditor’s written
request, Senior Creditor may, acting as such Junior Creditor’s attorney-in-fact,
do so itself in such Junior Creditor’s name. Such power of attorney is coupled
with an interest and is irrevocable until the Senior Creditor Repayment shall
have occurred.
 
5.           Limitations on Rights and Remedies.
 
(a)           So long as a Blockage Period is in effect or if Senior Lender has
commenced and is diligently pursuing an Enforcement Action, each Junior Creditor
hereby agrees, severally and not jointly with the other Junior Creditors, that
it shall not exercise any rights or remedies with respect to any Debtor or any
Collateral, including, without limitation, the right to (a) enforce any Liens or
repossess, sell or otherwise foreclose on any portion of the Collateral, or (b)
request any action, institute litigation or other proceedings, give any
instructions, make any election, notice account debtors or make collections with
respect to any portion of the Collateral; provided, however, that if Debtors or
Senior Creditor shall cure the applicable event of default under the
Subordinated Debenture Documents prior to the taking of such remedial action by
any Junior Creditor, no Junior Creditor will take or continue any remedial
action with respect to such event of default after the date of such cure; and,
until the Senior Creditor Repayment, any payments, distributions or proceeds
resulting from the exercise of any such remedial action received by any Junior
Creditor shall be subject to the terms of this Agreement and shall be paid or
delivered to Senior Creditor as provided in this Agreement; provided, further,
notwithstanding anything to the contrary contained herein, Junior Creditors
shall not be prohibited (at any time, with or without notice, even during a
Blockage Period or while an Enforcement Action is outstanding) from taking
action against the Debtors to (x) collect Permitted Payments described in
Section 2(c)(i) including, without limitation, seeking specific performance or
taking action against the Borrowers to collect capital stock of the Parent at
any time any Debtor is obligated to issue the same to the extent such obligation
is a non-cash obligation that would constitute a Permitted Payment under Section
2(c)(i), or (y) seeking specific performance against the Debtors to enforce the
provisions of the Subordinated Debenture Documents described on Schedule 3
attached hereto.
 
(b)           To the extent that any Default under the Senior Loan Documents
gives rise to a “cross default” under the Subordinated Debenture Documents (a
“Junior Cross Default”), the cure or waiver of such Default under the Senior
Loan Documents shall be deemed to automatically cure or waive such Junior Cross
Default under the Subordinated Debenture Documents. To the extent that any
default or event of default under the Subordinated Debenture Documents gives
rise to a “cross default” under the Senior Loan Documents (a “Senior Cross
Default”), the cure or waiver of such default or event of default under the
Subordinated Debenture Documents shall be deemed to automatically cure or waive
such Senior Cross Default under the Senior Loan Documents.
 
10

--------------------------------------------------------------------------------


 
6.           Intercreditor Arrangements in Bankruptcy.
 
(a)           Notwithstanding any Bankruptcy Event, this Agreement shall remain
in full force and effect and enforceable pursuant to its terms in accordance
with Section 510(a) of the Bankruptcy Code, and all references herein to any
Debtor shall be deemed to apply to such entity as debtor in possession and to
any trustee in bankruptcy for the estate of such entity.
 
(b)           Except as otherwise specifically permitted in this Section 6,
until the Senior Creditor Repayment, no Junior Creditor shall assert, without
the written consent of Senior Creditor, which consent may be granted or withheld
in Senior Creditor’s sole discretion, any claim, motion, objection, or argument
in respect of any Collateral in connection with any Bankruptcy Event which could
otherwise be asserted or raised in connection with such Bankruptcy Event by such
Junior Creditor as a secured creditor of the applicable Debtor, including
without limitation any claim, motion, objection or argument seeking adequate
protection or relief from the automatic stay in respect of any Collateral.
 
(c)           Without limiting the generality of the foregoing, each Junior
Creditor agrees that if a Bankruptcy Event occurs, (i) Senior Creditor may
consent to the use of cash collateral on such terms and conditions and in such
amounts as Senior Creditor, in its discretion, may decide without seeking or
obtaining the consent of such Junior Creditor as holder of an interest in the
Collateral; (ii) Senior Creditor may (A) provide financing to any Debtor or (B)
consent to the granting of a priming Lien to secure post-petition financing, in
each case pursuant to Section 364 of the Bankruptcy Code or other applicable law
and on such terms and conditions and in such amounts as Senior Creditor, in its
sole discretion, may decide without seeking or obtaining the consent of such
Junior Creditor as holder of an interest in the Collateral; (iii) such Junior
Creditor shall not oppose any Debtor’s use of cash collateral to the extent such
use has been approved by Senior Creditor; (iv) such Junior Creditor shall not
oppose any sale or other disposition of any Collateral free and clear of Liens
or other claims of any Person, including such Junior Creditor, under Section 363
of the Bankruptcy Code if Senior Creditor has consented to such sale or
disposition of such assets.
 
(d)           Each Junior Creditor agrees that it will not initiate, prosecute,
encourage, or assist with any other Person to initiate or prosecute any claim,
action or other proceeding (i) challenging the validity or enforceability of
this Agreement, (ii) challenging the validity or enforceability of Senior
Creditor’s claim against any of the Debtors, (iii) challenging the perfection or
enforceability of any of Senior Creditor’s Liens, or (iv) asserting any claims
which any Debtor may hold with respect to Senior Creditor or the Senior Debt, if
any.
 
(e)           Notwithstanding any other provision of this Section 6, (i) each
Junior Creditor shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any Person objecting to or otherwise seeking the disallowance
of the claims of such Junior Creditor, including without limitation any claims
secured by the Collateral, and (ii) each Junior Creditor shall be entitled to
file any pleadings, objections, motions or agreements which (y) assert rights or
interests available to unsecured creditors of the applicable Debtor arising
under either the Bankruptcy Code or applicable non-bankruptcy law or (z) which
preserve Junior Creditors’ rights to the Collateral after giving effect to the
Senior Creditor Repayment which do not adversely affect the rights of Senior
Creditor.

 
11

--------------------------------------------------------------------------------

 
 
7.           Bankruptcy Event. In the event of any Bankruptcy Event, as between
Senior Creditor and Junior Creditors, the following shall apply:
 
(a)           Upon any payment or distribution of assets or securities of any
kind or character, whether in cash, securities or other property, of any Debtor
or the estate created by the commencement of any such Bankruptcy Event, the
Senior Debt shall first be paid irrevocably in full in cash before any Junior
Creditor shall be entitled to receive any payment or distribution of any cash,
securities or other property on account of the Junior Debt.
 
(b)           Senior Creditor shall be entitled to receive from Debtors and any
other Person making any distribution in accordance with clause (a) above any
payment or distribution of any kind or character, whether in cash, securities or
other property which may be payable or deliverable in respect of the Junior Debt
in connection with any such Bankruptcy Event for application to the payment of
the Senior Debt (to the extent necessary to pay such Senior Debt after giving
effect to any concurrent payment to Senior Creditor). To facilitate the
foregoing, each Junior Creditor irrevocably authorizes, empowers and directs any
Debtor, debtor in possession, receiver, liquidator, custodian, conservator,
trustee or other Person having authority to pay or otherwise deliver all such
payments or distributions to Senior Creditor as required by this clause (b).
 
(c)           In the event that, notwithstanding the foregoing provisions of
clause (b) above, any Junior Creditor receives any payment from or distribution
of assets or securities of any Debtor or the estate created by the commencement
of any such Bankruptcy Event, of any kind or character in respect of the Junior
Debt, whether in cash, securities or other property before the Senior Creditor
Repayment shall have occurred, then, and in such event, such payment or
distribution shall be received and held in trust by such Junior Creditor for the
benefit of Senior Creditor and shall be promptly paid over or delivered by such
Junior Creditor to Senior Creditor to the extent necessary to pay the Senior
Debt in full after giving effect to any concurrent payment to Senior Creditor.
In addition, to the extent that Senior Creditor receives a payment in excess of
the amount required to effectuate the Senior Creditor Repayment, then Senior
Creditor shall, unless otherwise required by applicable law or court order, hold
such excess amount in trust for the Junior Creditors and promptly pay such
excess amount to Junior Agent for the benefit of Junior Creditors, and Junior
Agent and Junior Creditors shall allocate such amount among themselves in such
manner as they elect.
 
(d)           Each Junior Creditor covenants and agrees to provide Senior
Creditor with a copy of any proof of claim filed by such Junior Creditor in
connection with any Bankruptcy Event, and Senior Creditor agrees to provide
Junior Creditors with a copy of any proof of claim filed by Senior Creditor in
connection with any Bankruptcy Event.
 
(e)           In connection with any Bankruptcy Event, each Junior Creditor
agrees that it shall not vote to accept or approve any plan of partial or
complete liquidation, reorganization, arrangement, composition or extension (nor
shall it provide any financing to any Debtor or its affiliates under any such
plan) that would (i) not provide for the payment in full of all Senior Debt in
cash, unless Senior Creditor has voted to accept such plan (which vote shall be
within Senior Creditor’s sole and absolute discretion), or (ii) cause such
Junior Creditor or any affiliate thereof to receive any payment in respect of
Junior Debt (other than current interest in connection with any debt owing to
such Junior Creditor pursuant to a plan of reorganization, provided that the
payment of such current interest is subordinated to the Senior Debt on
substantially the terms set forth herein) prior to the Senior Creditor
Repayment.

 
12

--------------------------------------------------------------------------------

 
 
8.           No Additional Liens. Other than as set forth in the Subordinated
Debenture Security Agreement, each Junior Creditor hereby represents, severally,
and not jointly with the other Junior Creditors, that such Junior Creditor has
not been granted or obtained any Liens in any assets of any Debtor or any other
assets securing the Senior Debt. Each Junior Creditor agrees that, without the
prior written consent of Senior Creditor, no Junior Creditor will take any other
Liens on any assets of any Debtor or any other assets as security for the Junior
Debt unless Senior Creditor also has a Lien on such assets which is senior to
that of the applicable Junior Creditor, and no Junior Creditor shall obtain any
additional guarantees for the Junior Debt unless the Person obligated under such
guaranty also guarantees the Senior Debt and such guaranty in favor of Junior
Creditor(s) is subordinated to such guaranty in favor of Senior Creditor in a
manner consistent with the terms and conditions of this Agreement pursuant to
documentation reasonably acceptable to Senior Creditor.
 
9.           Junior Debt Owed Only to Junior Creditors; Restrictions on
Transfer.
 
(a)           Each Junior Creditor represents and warrants severally, and not
jointly with the other Junior Creditors that: (a) no Junior Creditor has
previously assigned any interest in the Junior Debt or any Lien in connection
therewith, if any; (b) no Person other than Junior Creditors owns an interest in
any Junior Debt or security therefor (whether as joint holders of the Junior
Debt, participants or otherwise); and (c) the entire Junior Debt is owing only
to Junior Creditors. Each Junior Creditor covenants that, in the event that such
Junior Creditor wishes to transfer, in whole or in part, all or any part of the
Junior Debt or any Lien therefor to another Person, then the terms and
conditions of this Agreement will be and remain binding upon the Junior Debt and
all Liens therefor, and such Junior Creditor shall cause such proposed
transferee, before any such transfer is made, to execute and deliver to Senior
Creditor a written acknowledgment in form and substance reasonably acceptable to
Senior Creditor, pursuant to which such proposed transferee acknowledges that it
will constitute a Junior Creditor hereunder and be bound by the terms and
conditions hereof.
 
(b)           Senior Creditor covenants that, in the event that the Senior
Creditor wishes to transfer, in whole or in part, all or any part of the Senior
Debt or any Lien therefor to another Person, then the terms and conditions of
this Agreement will be and remain binding upon the Senior Debt and all Liens
therefor, and Senior Creditor shall cause such proposed transferee, before any
such transfer is made, to execute and deliver to the Junior Creditors a written
acknowledgment that such proposed transferee acknowledges that it will
constitute a Senior Creditor hereunder and be bound by the terms and conditions
hereof. Senior Creditor agrees that (i) in the event of any transfer by Senior
Creditor of less than all of the Senior Debt, ACF CGS, L.L.C. shall continue to
serve as administrative agent for the holder(s) of Senior Debt (including for
purposes of administering and enforcing this Agreement), and (ii) in the event
of the transfer by Senior Creditor of all of the Senior Debt then held by Senior
Creditor, prior to consummating any such transfer, Senior Creditor shall notify
Junior Agent of such proposed transfer (the “Transfer Notice”) (which notice
shall include the identity of the proposed transferee(s) and the scheduled date
of closing of the transfer to such person(s) (the “Scheduled Transfer Date”)),
and Junior Creditors shall have the right to exercise the Purchase Option with
respect to all, but not less than all of the Senior Debt, upon the terms and
conditions described in Section 10 below; provided, however, that in such event
Junior Creditors desiring to exercise the Purchase Option shall deliver a
Purchase Option Notice to ACF CGS, L.L.C. within two (2) days following delivery
of the Transfer Notice by ACF CGS, L.L.C., and shall consummate the Purchase
Option and pay the Option Purchase Price no later than the later of (A) the
Scheduled Transfer Date identified in the Transfer Notice, or four (4) business
days following the date of delivery of the Purchase Option Notice.

 
13

--------------------------------------------------------------------------------

 
 
10.           Purchase Option.
 
(a)           Senior Creditor shall give Junior Agent a copy of any written
notice of acceleration of any Senior Debt given by Senior Creditor to one or
more Debtors, concurrently with, or as soon as practicable after, the giving of
such notice to such Debtors. For a period of 10 calendar days following receipt
of such notice by Junior Agent (the “Option Period”), Junior Creditors shall
have the option (the “Purchase Option”) to purchase from Senior Creditor (i)
all, but not less than all, of the Senior Debt owed to Senior Creditor at the
time of purchase (excluding the Retained Debt, as defined below) and (ii) all of
Senior Creditor’s right, title and interest in and to, and all of Senior
Creditor’s obligations under, the Senior Loan Documents (excluding the Retained
Interests, as defined below, and excluding all rights and remedies of Senior
Creditor under and with respect to any warrant, registration rights agreement,
capital stock of any Debtor and other similar equity investments) (all such
property referred to in clauses (i) and (ii) being collectively called the
“Assigned Interests”). At any time during the Option Period, Junior Creditors
may exercise the Purchase Option by causing Junior Agent to deliver to Senior
Creditor a written notice of intent to exercise the Purchase Option (the
“Purchase Option Notice”), in which notice Junior Agent shall specify the date
of closing (which shall be a business day within the Option Period). On the
closing date specified in the Purchase Option Notice, Senior Creditor shall,
pursuant to an assignment agreement in form and substance satisfactory to Senior
Creditor and Junior Creditors, assign all of its right, title and interest in
and to the Assigned Interests to Junior Creditors, without representation,
recourse or warranty (except as expressly set forth below), upon Senior
Creditor’s receipt of payment, in cash (and in immediately available federal
funds by wire transfer to a bank account designated by Senior Creditor), of the
purchase price (the “Option Purchase Price”), which shall be an amount equal to
100% of the Senior Debt owed on the date of payment to Senior Creditor (it being
understood and agreed to by all parties that any purchase and sale consummated
pursuant to this Section 10 shall be deemed to be a prepayment of all of the
Senior Debt for all purposes of the Senior Loan Documents), including, without
limitation, (w) all unpaid interest, fees and any other charges, without regard
to whether or not such amounts are allowed or are recoverable pursuant to
Section 506 of the Bankruptcy Code or otherwise, (x) any prepayment fee or early
termination fee set forth in the Senior Loan Documents, and (y) any amounts that
are due and payable to Senior Creditor in respect of claims for which Senior
Creditor is entitled to indemnification under the Senior Loan Documents, but
excluding the Retained Debt. Without duplication of any amounts to be paid as
part of the Option Purchase Price, Junior Creditor shall furnish to Senior
Creditor on the date of closing on the Purchase Option cash collateral as
security to Senior Creditor for the payment of all Asserted Known
Indemnification Claims, as defined below, such cash collateral to be an amount
equal to 100% of such claims. The election to exercise the Purchase Option
pursuant to the Purchase Option Notice shall be irrevocable and shall fully
obligate and commit Junior Creditors to acquire the Assigned Interests as herein
provided. The amount of and payment of the Option Purchase Price or any other
sum required to be paid by Junior Creditors to Senior Creditor pursuant to this
Section 10 shall not be subject to any defense, reduction, recoupment or offset,
for any reason, including, without limitation, any breach or alleged breach by
Senior Creditor at any time of any provision of this Agreement. The failure of
Junior Agent to deliver the Purchase Option Notice so that it is received by
Senior Creditor prior to expiration of the Option Period or to consummate the
purchase pursuant to the Purchase Option as provided herein prior to the
expiration of the Option Period shall result in the forfeiture of the Purchase
Option, unless otherwise agreed by Senior Creditor in its sole discretion. As
used herein, the term “Retained Debt” shall mean any and all amounts required to
be paid by any Debtor to Senior Creditor pursuant to any indemnity provisions
contained in any of the Senior Loan Documents, the claim for which arises or
becomes due and payable after the consummation of the purchase by Junior
Creditor pursuant to the Purchase Option; the term “Retained Interests” shall
mean the rights and interest retained by Senior Creditor under all of the Senior
Loan Documents, notwithstanding the sale and the assignment of the Assigned
Interests, in respect of the Retained Debt and in respect of indemnification
obligations of Debtors in accordance with the Senior Loan Documents (all of
which shall survive the sale and assignment of the Assigned Interests and
continue to benefit Senior Creditor); and the term “Asserted Known
Indemnification Claim” means any matters or circumstances for which notice or
demand has been made or asserted against Senior Creditor in writing that at the
time of determination could reasonably be expected to result in direct or actual
damages and expenses (including, without limitation, reasonable and documented
attorneys’ fees and disbursements but excluding special, indirect, consequential
or punitive damages to Senior Creditor) to Senior Creditor and which are subject
to indemnification by any Debtor pursuant to the terms of the Senior Loan
Documents. Any reference to the amount of any Asserted Known Indemnification
Claim shall mean that amount as reasonably determined by Senior Creditor in
light of the facts and circumstances of the underlying claim. In connection with
any such sale or assignment, each Debtor agrees to execute and deliver to Senior
Creditor all such agreements, instruments or documents as Senior Creditor may
reasonably request to evidence the survival of such rights, interest and
obligations. The grant of the Purchase Option shall not operate to restrict
Senior Creditor from assigning or transferring to any Person any or all of its
loan commitments under the Senior Loan Documents or any Senior Debt owing to it
or any of its rights or other interests under the Senior Loan Documents, so long
as such Person agrees to be bound by the terms of this Section 10.

 
14

--------------------------------------------------------------------------------

 
 
(b)           The purchase price and any cash collateral shall be remitted by
wire transfer of immediately available funds to such bank account of Senior
Creditor as Senior Creditor may designate in writing to Junior Agent for such
purpose. Interest shall be calculated to but excluding the business day on which
such purchase and sale shall occur if the amounts so paid by Junior Creditors to
the bank account designated by Senior Creditor are received in such bank account
prior to 1:00 p.m. Central time. Interest shall be calculated to and including
the business day on which such purchase and sale shall occur if the amounts so
paid by Junior Creditors to the bank account designated by Senior Creditor are
received in such bank account after 1:00 p.m. Central time.

 
15

--------------------------------------------------------------------------------

 

(c)           The obligation of Senior Creditor to consummate any sale pursuant
to the Purchase Option shall be subject to (i) obtaining any required approval
of any applicable governmental authority and (ii) Senior Creditor’s receipt of
an undertaking (in form and substance satisfactory to Senior Creditor) from
Junior Creditors to reimburse Senior Creditor for any loss, cost or expense
(including interest at the rate applicable under the Senior Loan Agreement)
outstanding on the date the Purchase Option is exercised and reasonable
attorney’s fees and other legal expenses) relating to any payment items that
have been provisionally credited to any of the Senior Debt and that are returned
unpaid or are otherwise dishonored or charged back.
 
(d)           Any purchase pursuant to the Purchase Option shall be without any
representation or warranty of any kind by Senior Creditor as to any of the
Assigned Interests or otherwise and without recourse to Senior Creditor, except
that Senior Creditor shall represent and warrant to Junior Creditors: (i) the
amount of the Senior Debt being purchased from Senior Creditor, (ii) that Senior
Creditor owns such Senior Debt free and clear of any Liens and (iii) that Senior
Creditor has the right to assign such Senior Debt and the assignment is duly
authorized.
 
(e)           Upon the consummation of any purchase and sale pursuant to the
Purchase Option, Junior Creditors (and not Senior Creditor) shall thereafter be
obligated pursuant to the terms of the Senior Loan Documents with respect to the
Assigned Interests and responsible for the discharge and performance of all of
the duties, responsibilities and obligations of Senior Creditor under the loan
commitments included within the Assigned Interests, with the Junior Creditors
thereafter being deemed to be the “Lender” for all purposes under the Senior
Loan Documents (except with respect to the Retained Debt and Retained Interests)
and with Senior Creditor thereafter being released from its duties,
responsibilities and obligations under the Senior Loan Documents.
 
(f)           All Retained Debt shall remain secured by the Collateral, Junior
Agent shall act as collateral agent for Senior Creditor in connection with all
Retained Debt and Senior Creditor shall have the benefits of the Retained
Interests in the Senior Loan Documents. Senior Creditor shall be entitled to
payment in respect of such Retained Debt on the due date of any such Retained
Debt.
 
(g)           Each Debtor agrees that any such sale and assignment by Senior
Creditor of the Assigned Interests shall not operate to terminate or impair such
Debtor’s obligations to indemnify Senior Creditor or the obligations of such
Debtor with respect to any Retained Rights under the Senior Loan Documents or
otherwise, all of which indemnity and other obligations with respect to the
Retained Rights shall survive any such sale and assignment. Nothing in this
Section 10 shall be deemed to require Senior Creditor to extend any credit to
any Debtor during the Option Period.
 
(h)           Junior Creditors agree that, after consummation of any purchase of
the Assigned Interests in accordance with this Section 10, Junior Creditors will
not authorize or allow any amendment to be made to any of the provisions of the
Senior Loan Documents in a manner that would restrict or otherwise adversely
effect the Retained Interests or the security for the Retained Debt.

 
16

--------------------------------------------------------------------------------

 

(i)           For avoidance of doubt, Junior Creditors agree and acknowledge
that Senior Creditor shall not be required to provide any prior notice to Junior
Creditor of Senior Creditor’s commencement of, or intent to commence, any
enforcement action against or with respect to any Debtor or any of the
Collateral, and Senior Creditor shall not be obligated to forbear from taking
any such enforcement action during the Option Period.
 
(j)           Notwithstanding anything herein to the contrary, the rights and
obligations of each Junior Creditor hereunder are several and not joint with the
rights and obligations of any other Junior Creditor and no Junior Creditor shall
have liability or obligations hereunder unless and until such Junior Creditor
duly exercises its rights hereunder in its sole discretion.
 
11.           Continuing Nature of Subordination. This Agreement will be
effective and may not be terminated or otherwise revoked by any Junior Creditor
until the Senior Creditor Repayment shall have occurred. Each Junior Creditor
hereby waives to the fullest extent permitted by applicable law any right it may
have to terminate or revoke this Agreement or any of the provisions of this
Agreement. In the event that any Junior Creditor has any right under applicable
law otherwise to terminate or revoke this Agreement which right cannot be
waived, such termination or revocation will not be effective until written
notice of such termination or revocation, signed by such Junior Creditor, is
actually received by Senior Creditor’s officer responsible for such matters. In
the absence of the circumstances described in the immediately preceding
sentence, this is a continuing agreement of subordination and Senior Creditor
may continue, at any time and without notice to any Junior Creditor, to extend
credit or other financial accommodations and loan monies to or for the benefit
of Debtors on the faith hereof. Any termination or revocation described
hereinabove will not affect this Agreement in relation to any of the Senior Debt
which arose or was committed to prior to receipt thereof.
 
12.           Invalidated Payments; Waivers by Junior Creditors.
 
(a)           To the extent that Senior Creditor receives payments or transfers
on the Senior Debt or proceeds of the Collateral which are subsequently
invalidated, declared to be fraudulent or preferential, set aside, avoided
and/or required to be repaid to a trustee, receiver or any other Person under
any bankruptcy law, state or federal law, common law, or equitable cause or
pursuant to the Senior Loan Documents, then, to the extent of such payment or
proceeds received, the Senior Debt, or part thereof, intended to be satisfied
shall be revived and continue in full force and effect as if such payments or
proceeds had not been received by Senior Creditor.
 
(b)           Each Junior Creditor hereby waives and releases, to the fullest
extent permitted by applicable law, any claim which such Junior Creditor may now
or hereafter have against Senior Creditor arising out of any and all actions
which Senior Creditor takes or omits to take with respect to any Debtor, any
Collateral or any Senior Loan Document, including, without limitation: (a) any
action or inaction with respect to the creation, perfection or continuation of
Liens on the Collateral and other security for the Senior Debt, (b) any action
or inaction with respect to the occurrence of any Default, (c) any action or
inaction with respect to the foreclosure upon, repossession, sale, release or
depreciation of, or failure to realize upon, any of the Collateral, (d) any
action or inaction with respect to the collection of any claim for any part of
the Senior Debt from any account debtor, guarantor, or any other Person, (e) any
other action or inaction with respect to the enforcement of the Senior Loan
Documents or the valuation, use, protection or disposition of the Collateral or
any other security for the Senior Debt, (f) the election of Senior Creditor, in
any proceeding instituted under Chapter 11 of the Bankruptcy Code, for
application of Section 1111(b) of the Bankruptcy Code; provided, however, that
the foregoing shall not apply to any actions or omissions of Senior Creditor
constituting a violation of applicable law or a violation of this Agreement or,
with respect to matters relating to the realization, foreclosure or other
disposition of Collateral, the failure of Senior Creditor to act in a
commercially reasonable mariner.

 
17

--------------------------------------------------------------------------------

 
 
13.           Additional Senior Debt; Amendments to Loan Documents.
 
(a)           Senior Creditor may from time to time in its discretion make
Additional Senior Loans to the Debtors, provided, that prior to making any such
Additional Senior Loan Senior Creditor shall notify Junior Agent in writing (an
“Additional Senior Loan Notice”) of the proposed terms and conditions thereof
(including, without limitation, the proposed amount, ranking, pricing, date of
funding (the “Proposed Additional Senior Loan Funding Date”), and all other
material terms relating to such proposed Additional Senior Loan), which notice
shall be accompanied by the definitive agreements that Senior Creditor would
propose to use in connection with such Additional Senior Loan (the “Proposed
Additional Senior Loan Documents”), and Junior Creditors shall have the option
to provide all but not less than all of such Additional Senior Loan on the terms
set forth in the Additional Senior Loan Notice and the Proposed Additional
Senior Loan Documents. Junior Agent shall notify Senior Creditor in writing (the
“Junior Creditor Commitment Notice”) within three (3) business days following
receipt of an Additional Senior Loan Notice of Junior Creditors’ election
whether or not to provide the Additional Senior Loan to the Debtors on the terms
described in the Additional Senior Loan Notice and the Proposed Additional
Senior Loan Documents (provided that the failure of Junior Agent to respond
within such time period shall be deemed to be an election of Junior Creditors
not to provide such Additional Senior Loan), which notice shall (i) identify the
applicable Junior Creditor(s) electing to make the Additional Senior Loan, (ii)
indicate the date on which such Junior Creditors propose to fund such Additional
Senior Loan to the Borrowers, which shall be no later than seven (7) days
following the date of the Junior Creditor Commitment Notice, and (iii) serve as
such Junior Creditors’ commitment to make such Additional Senior Loan on the
applicable terms and conditions. If requested by Borrowers, Senior Creditor may,
in its sole discretion, elect to fund the Additional Senior Loan prior to the
agreed date of funding by Junior Creditors, in which event Senior Creditor shall
so notify Junior Agent, and the applicable Junior Creditors shall, no later than
the date seven (7) days following the date of the Junior Creditor Commitment
Notice, fund such Additional Senior Loan to Borrowers with the proceeds to be
used to repay the amount advanced by Senior Creditor. If Junior Creditors elect
to make the Additional Senior Loan, Junior Creditors shall execute and deliver
the Additional Senior Loan Documents and, if applicable, enter into an
appropriate amendment of this Agreement. Notwithstanding anything to the
contrary set forth herein, the Senior Creditor shall not make Additional Senior
Loans in an amount such that the aggregate amount of Senior Debt would exceed
the amount described in clause (a) of the definition of “Senior Debt”.
 
(b)           Senior Creditor, at any time and from time to time, may enter into
such agreements, amendments and modifications with any Debtor as Senior Creditor
may deem proper, extending the time of payment of or renewing or otherwise
altering the terms and conditions of all or any portion of the Senior Debt or
affecting the security underlying any or all of the Senior Debt, all without
affecting the rights of Senior Creditor hereunder; provided, however, that
Senior Creditor shall not, without the prior written consent of Junior Creditors
holding at least 67% of the outstanding principal amount of Debentures, agree to
any such amendment or modification which (i) increases the principal amount of
the Senior Debt beyond the limits described in the definition of “Senior Debt”
set forth herein, (ii) extends the stated maturity date of some or all of the
Senior Debt; or (iii) adds any additional events of default or financial
covenants.

 
18

--------------------------------------------------------------------------------

 
 
(c)           Junior Creditors agree with Senior Creditor that the Subordinated
Debenture Documents may not be materially modified or amended without the prior
written consent of Senior Creditor (including, without limitation, any amendment
which has the effect of shortening the maturity of the Junior Debt, accelerating
the due date of any payment with respect thereto, increasing the interest rate
or any fees or liquidated damages payable in cash with respect thereto,
requiring any amount not required to be paid in cash thereunder to be paid in
cash, or making any covenant more restrictive on any Debtor); provided, however,
that Junior Creditors and Debtors may amend the terms and conditions of any
non-cash payment obligations pursuant to the Subordinated Debenture Documents
without the consent of Senior Creditor.
 
14.           No Waiver by Senior Creditor. No right of Senior Creditor to
enforce the subordination or other terms as provided in this Agreement will at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of any Debtor or by any act or failure to act by Senior Creditor, or by
any noncompliance by any Debtor with the terms, provisions and covenants of this
Agreement, the Senior Loan Documents or the Subordinated Debenture Documents,
regardless of any knowledge thereof which Senior Creditor may have or be
otherwise charged with. No waiver will be deemed to be made by Senior Creditor
of any of Senior Creditor’s rights hereunder, unless the same will be in writing
signed on behalf of Senior Creditor, and each waiver, if any, will be a waiver
only with respect to the specific instance involved and will in no way impair
the rights of Senior Creditor or the obligations of any Junior Creditor to
Senior Creditor in any other respect at any other time. The failure of Senior
Creditor to enforce at any time any provision of this Agreement will not be
construed to be a waiver of such provisions, nor in any way to affect the
validity of this Agreement or any part hereof or the right of Senior Creditor
thereafter to enforce each and every such provision. No waiver by Senior
Creditor of any breach of this Agreement will be held to constitute a waiver of
any other or subsequent breach.
 
15.           [Intentionally Omitted]

 
16.           Information Concerning Financial Condition of Debtors; Notices of
Default.
 
(a)           Each Junior Creditor hereby assumes responsibility for keeping
informed of the financial condition of Debtors, any and all endorsers and any
and all other guarantors of the Junior Debt and/or the Senior Debt and of all
other circumstances bearing upon the risk of nonpayment of the Senior Debt
and/or Junior Debt, and each Junior Creditor hereby agrees that Senior Creditor
will not have any duty to advise such Junior Creditor of any information
regarding such condition or any such circumstances. In the event that Senior
Creditor, in its sole discretion, undertakes, at any time or from time to time,
to provide any such information to any Junior Creditor, Senior Creditor will be
under no obligation (i) to provide any such information to any Junior Creditor
on any subsequent occasion, or (ii) to undertake any investigation or to
disclose any information which Senior Creditor wishes to maintain as
confidential.

 
19

--------------------------------------------------------------------------------

 
 
(b)           Senior Creditor hereby assumes responsibility for keeping informed
of the financial condition of Debtors, any and all endorsers and any and all
other guarantors of the Senior Debt and/or the Junior Debt and of all other
circumstances bearing upon the risk of nonpayment of the Senior Debt and/or
Junior Debt, and Senior Creditor hereby agrees that no Junior Creditor will have
any duty to advise Senior Creditor of any information regarding such condition
or any such circumstances. In the event that any Junior Creditor, in its sole
discretion, undertakes, at any time or from time to time, to provide any such
information to Senior Creditor, such Junior Creditor will be under no obligation
(i) to provide any such information to Senior Creditor on any subsequent
occasion, or (ii) to undertake any investigation or to disclose any information
which such Junior Creditor wishes to maintain as confidential.
 
(c)           Each Junior Creditor agrees to make reasonable efforts to provide
Senior Creditor with a copy of any notice of default to any Debtor within three
business days of such notice to such Debtor, but any failure of any Junior
Creditor to provide such notice to Senior Creditor shall not result in any
liability of such Junior Creditor to Senior Creditor or limit any rights of such
Junior Creditor hereunder.
 
(d)           Without limiting the obligation of Senior Creditor to provide
Junior Agent with a copy of any notice of acceleration as set forth in Section
10(a), Senior Creditor agrees to make reasonable efforts to provide Junior Agent
with a copy of any notice of default to any Debtor within three business days of
such notice to such Debtor, but any failure of Senior Creditor to provide such
notice to Junior Agent shall not result in any liability of Senior Creditor to
Junior Agent or any Junior Creditor or limit any rights of Senior Creditor
hereunder.
 
17.           Payments to Senior Creditor Do Not Reduce Junior Debt. Each Debtor
acknowledges and agrees that any payment by or on behalf of any Debtor with
respect to any Junior Debt which is paid over to Senior Creditor pursuant to the
terms and conditions hereof shall not be deemed to reduce the Junior Debt.
 
18.           Cure of Payment Default. If a Payment Default exists at any time,
Senior Creditor agrees that any Junior Creditor may cure such Payment Default by
paying to Senior Creditor, in immediately available funds, the amount necessary
to cure such Payment Default, and Senior Creditor agrees to accept such payment
from such Junior Creditor for application to the Senior Debt. Nothing contained
herein shall be deemed to obligate Senior Creditor to notify Junior Creditor of
the existence of any Default.
 
19.           Relationship Among Junior Creditors and Junior Agent, Waiver of
Marshalling. Each Debtor, Junior Agent and each Junior Creditor acknowledges and
agrees that Senior Creditor has no knowledge of, and shall not have any duty or
responsibility for determining, the relative rights and obligations of Junior
Agent or any Junior Creditor on one hand, to Junior Agent or any other Junior
Creditor, on the other hand, with respect to any Subordinated Debt, any
Collateral, any Subordinated Debenture Document, the Subordinated Debt Control
Account or otherwise Each Debtor and each Junior Creditor hereby waives any
right to require marshalling of any assets by Senior Creditor and any similar
rights.

 
20

--------------------------------------------------------------------------------

 

20.           Confirmation of Appointment of Junior Agent. Each of the
undersigned Junior Creditors hereby designates Aequitas Capital Management, Inc.
(“Aequitas”) as Junior Agent under this Agreement (including for purposes of
receiving notices on behalf of each Junior Creditor), and agrees that Aequitas’s
rights, responsibilities and immunities as Junior Agent shall be as set forth in
Annex B to the Subordinated Debenture Security Agreement.
 
21.           CONSENT TO JURISDICTION; SERVICE OF PROCESS; NO JURY TRIAL.
 
(a)           EACH PARTY HERETO CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED IN NEW YORK, NEW YORK AND WAIVES ANY OBJECTION BASED UPON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER. NOTHING IN THIS SECTION WILL AFFECT THE RIGHT OF SENIOR CREDITOR TO
BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING COMMENCED BY ANY
DEBTOR OR ANY JUNIOR CREDITOR AGAINST SENIOR CREDITOR OR ANY OTHER HOLDER OF ANY
SENIOR DEBT INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A
UNITED STATES FEDERAL COURT OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW
YORK.
 
(b)           EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO THAT IT
HAS DISCUSSED THIS AGREEMENT WITH COUNSEL OF ITS CHOICE AND IS FULLY AWARE OF
THE LEGAL CONSEQUENCES AND EFFECTS HEREOF AND HAS KNOWINGLY AGREED TO THE
PROVISIONS HEREOF.
 
(c)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (i) TO ENFORCE OR DEFEND ANY RIGHTS UNDER OR IN
CONNECTION WITH THIS AGREEMENT, OR (ii) ARISING FROM ANY DISPUTE OR CONTROVERSY
IN CONNECTION WITH OR RELATED TO THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION
OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
22.           ARM’S LENGTH AGREEMENT. EACH OF THE PARTIES TO THIS AGREEMENT
AGREES AND ACKNOWLEDGES THAT THIS AGREEMENT HAS BEEN NEGOTIATED IN GOOD FAITH,
AT ARM’S LENGTH, AND NOT BY ANY MEANS FORBIDDEN BY LAW.

 
21

--------------------------------------------------------------------------------

 

23.           INJUNCTIVE RELIEF. EACH JUNIOR CREDITOR AND EACH DEBTOR
ACKNOWLEDGES AND AGREES THAT ITS COVENANTS AND OBLIGATIONS UNDER THIS AGREEMENT
AND THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN CONNECTION
HEREWITH ARE INTEGRAL TO SENIOR CREDITOR’S REALIZATION OF ITS RIGHTS AGAINST,
AND THE VALUE OF ITS INTEREST IN, THE ASSETS OF DEBTORS AND THEIR AFFILIATES,
THAT A BREACH OF ANY OF THE COVENANTS AND OBLIGATIONS OF SUCH JUNIOR CREDITOR,
SUCH DEBTOR HEREUNDER OR UNDER THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS
EXECUTED IN CONNECTION HEREWITH WILL ENTITLE SENIOR CREDITOR TO INJUNCTIVE
RELIEF AND SPECIFIC PERFORMANCE WITHOUT THE NECESSITY OF PROVING IRREPARABLE
INJURY TO SENIOR CREDITOR OR THAT SENIOR CREDITOR DOES NOT HAVE AN ADEQUATE
REMEDY AT LAW IN RESPECT OF SUCH BREACH (EACH OF WHICH ELEMENTS SUCH JUNIOR
CREDITOR, SUCH DEBTOR ADMITS EXIST) AND, AS A CONSEQUENCE, SUCH JUNIOR CREDITOR,
SUCH DEBTOR AGREES THAT EACH AND EVERY COVENANT AND OBLIGATION APPLICABLE TO IT
AND CONTAINED IN THIS AGREEMENT OR THE OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS EXECUTED IN CONNECTION HEREWITH WILL BE SPECIFICALLY ENFORCEABLE
AGAINST IT. EACH JUNIOR CREDITOR, EACH DEBTOR HEREBY WAIVES AND AGREES NOT TO
ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF ITS RESPECTIVE
COVENANTS AND OBLIGATIONS HEREUNDER AND/OR UNDER THE OTHER DOCUMENTS,
INSTRUMENTS AND AGREEMENTS EXECUTED IN CONNECTION HEREWITH.
 
SENIOR CREDITOR ACKNOWLEDGES AND AGREES THAT ITS COVENANTS AND OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN
CONNECTION HEREWITH ARE INTEGRAL TO EACH JUNIOR CREDITOR’S REALIZATION OF ITS
RIGHTS AGAINST, AND THE VALUE OF ITS INTEREST IN, THE ASSETS OF DEBTORS AND
THEIR AFFILIATES, THAT A BREACH OF ANY OF THE COVENANTS AND OBLIGATIONS OF SUCH
SENIOR CREDITOR HEREUNDER OR UNDER THE OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS EXECUTED IN CONNECTION HEREWITH WILL ENTITLE EACH JUNIOR CREDITOR TO
INJUNCTIVE RELIEF AND SPECIFIC PERFORMANCE WITHOUT THE NECESSITY OF PROVING
IRREPARABLE INJURY TO JUNIOR CREDITORS OR THAT ANY JUNIOR CREDITOR DOES NOT HAVE
AN ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH (EACH OF WHICH ELEMENTS
SENIOR CREDITOR ADMIT EXIST) AND AS A CONSEQUENCE, SENIOR CREDITOR AGREES THAT
EACH AND EVERY COVENANT AND OBLIGATION APPLICABLE TO IT AND CONTAINED IN THIS
AGREEMENT OR THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN
CONNECTION HEREWITH WILL BE SPECIFICALLY ENFORCEABLE AGAINST IT. EACH JUNIOR
CREDITOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION
FOR SPECIFIC PERFORMANCE OF ITS RESPECTIVE COVENANTS AND OBLIGATIONS HEREUNDER
AND/OR UNDER THE OTHER DOCUMENTS, INSTRUMENTS AND AGREEMENTS EXECUTED IN
CONNECTION HEREWITH.
 
24.           Notices. Except as otherwise provided for herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication will or may be given to or served upon either of the
parties by the other, or whenever either of the parties desires to give or serve
upon the other communication with respect to this Agreement, such notice,
demand, request, consent, approval, declaration or other communication will be
in writing (including, but not limited to, facsimile communication), and will
either be delivered in person, telecopied, sent by reputable overnight courier
or mailed by first class mail, or registered or certified mail, return receipt
requested, postage prepaid or provided for, addressed as follows:

 
22

--------------------------------------------------------------------------------

 
 
(a)
If to Senior Creditor at:

 
Archer Capital Management, L.P.
570 Lexington Avenue 40th Floor
New York, New York
Attn.: Mr. Rob Sales
Fax: (212) 319-1032


With a copy to:
 
Greenberg Traurig, LLP
One International Place
Boston, Massachusetts 02110
Attn: Jeffrey M. Wolf, Esq.
Fax: (617) 310-6001


(b)
If to Junior Agent at:

 
Aequitas Capital Management, Inc.
5300 Meadows road, Suite 400
Lake Oswego, OR 97035
Attn.: Robert Jesenik, CEO
Fax: 503-419-3530


(c)           If to any other Junior Creditor, at its address or facsimile
number set forth beneath its signature block on the signature pages to this
Agreement.
 
(d)
if to any Debtor at:

 
Capital Growth Systems, Inc.
200 S. Wacker Drive
Suite 1650
Chicago, Illinois 60606
Attn.: Patrick C. Shutt, CEO
Fax: 312-673-2422


With a copy to:


Shefsky & Froelich Ltd,
111 E. Wacker Drive, Suite 2800
Chicago, Illinois 60601
Attn: Mitchell D. Goldsmith
Fax: 312-275-7569


or to such other address as any party designates to the other parties in the
manner herein prescribed. Any such notice shall be deemed to have been duly
given or made (w) when delivered by hand against acknowledgment of receipt or
(x) three business days after being deposited in the mail, postage prepaid or
(y) one business day after being sent by priority overnight mail with an
internationally recognized overnight delivery carrier or (z) if by telecopy or
facsimile, when confirmed in writing by the sender’s facsimile device if sent on
business day at the office of the recipient, otherwise on the next business day.
 
23

--------------------------------------------------------------------------------


 
25.           GOVERNING LAW. ANY DISPUTE BETWEEN TWO OR MORE PARTIES HERETO
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
DOCUMENTS, INSTRUMENTS OR AGREEMENTS EXECUTED IN CONNECTION HEREWITH AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, WILL BE RESOLVED IN ACCORDANCE
WITH THE SUBSTANTIVE LAWS (OTHER THAN CONFLICT OF LAW PROVISIONS AND PRINCIPLES,
BUT INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW)
OF THE STATE OF NEW YORK.
 
26.           Counterparts; Facsimile or E-mail Effectiveness. This Agreement
may be executed in one or more counterparts, each of which will be considered an
original counterpart, and will become a binding agreement when Senior Creditor,
Junior Creditors and Debtors have each executed one counterpart. Each of the
parties hereto agrees that a signature transmitted to Senior Creditor or its
counsel by facsimile transmission or by electronic mail will be effective to
bind the party so transmitting its signature.
 
27.           [INTENTIONALLY OMITTED]
 
28.           Complete Agreement; Merger. This Agreement, including the
schedules and exhibits hereto, contains the entire understanding of the parties
hereto with regard to the subject matter contained herein. This Agreement
supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements and representations of every nature whatsoever with respect to the
matters referred to in this Agreement, all of which have become merged and
finally integrated into this Agreement. Each of the parties understands that in
the event of any subsequent litigation, controversy or dispute concerning any of
the terms, conditions or provisions of this Agreement, no party will be entitled
to offer or introduce into evidence any oral promises or oral agreements between
the parties relating to the subject matter of this Agreement not included or
referred to herein and not reflected by a writing included or referred to
herein.
 
29.           No Third Party Beneficiaries. This Agreement is solely for the
benefit of Senior Creditor and its respective successors and assigns and Junior
Creditors and their respective successors and assigns and is not intended to
confer upon any Debtor or any other third party any rights or benefits.
 
30.           Severability. Wherever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement will be prohibited by or invalid
under applicable law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 
24

--------------------------------------------------------------------------------

 
 
31.           Section Titles. The section titles contained in this Agreement are
and will be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
 
32.           No Strict Construction. The parties (directly and through their
counsel) hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
33.           Further Assurances. Each party hereto will, at the expense of
Debtors, and at any time and from time to time, promptly execute and/or
authorize and deliver all further instruments and documents, and take all
further action, that any other party hereto may reasonably request in order to
perfect or otherwise protect any right or interest granted or purported to be
granted hereby or to enable any party to exercise and enforce its rights and
remedies hereunder, including, without limitation, appropriate amendments to
financing statements authorized by any Debtor in favor of any Junior Creditor in
order to refer to this Agreement (but this Agreement shall remain fully
effective notwithstanding any failure to execute any additional documents or
instruments).
 
34.           Expenses. Debtors shall pay to Senior Creditor, upon demand, the
amount of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of counsel for Senior Creditor, which Senior
Creditor may incur in connection with the exercise or enforcement of any of its
rights or interests vis-à-vis any Debtor or any Junior Creditor, and all such
amounts shall constitute part of the Senior Debt. Debtors shall pay to each
Junior Creditors, upon demand, the amount of any and all reasonable expenses,
including, without limitation, the reasonable fees and expenses of counsel for
such Junior Creditor, which such Junior Creditor may incur in connection with
the exercise or enforcement of any of its rights or interests vis-à-vis any
Debtor or Senior Creditor, and all such amounts shall constitute part of the
Junior Debt.
 
35.           Termination. This Agreement shall terminate on the date that the
Senior Creditor Repayment.
 
36.           Independent Nature of Junior Creditors’ Obligations and Rights.
The obligations of each Junior Creditor hereunder are several and not joint with
the obligations of any other Junior Creditor, and no Junior Creditor shall be
responsible in any way for the performance or non-performance of the obligations
of any other Junior Creditor hereunder. Nothing contained herein, and no action
taken by any Junior Creditor pursuant hereto, shall be deemed to constitute the
Junior Creditors as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Junior Creditors are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Junior Creditor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Junior Creditor to be joined as an additional party in
any proceeding for such purpose.
 
[SIGNATURES BEGIN ON NEXT PAGE]


 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Debt Subordination and Intercreditor Agreement has been
executed and delivered as of the date first written above
 
Senior Creditor:
ACF CGS, L.L.C., as Agent under the Senior Loan
Agreement and as Senior Lender
     
By:
/s/ Eric Edidin
   
Name: Eric Edidin
   
Title:   Authorized Representative


 
26

--------------------------------------------------------------------------------

 



 
AEQUITAS CAPITAL MANAGEMENT, INC.
     
By:
/s/ Robert Jesenik
   
Name: Robert Jesenik
   
Title:  CEO
     
Notice Address: 5300 Meadows road, Suite 400
 
Lake Oswego, OR 97035
     
Attn.: Robert Jesenik, CEO
 
Fax: 503-419-3530



[INSERT PURCHASER SIGNATURE PAGES]
 
27

--------------------------------------------------------------------------------


 

 
NEXVU TECHNOLOGIES, LLC
     
By:
/s/ Patrick Shutt
 
Name:
Patrick Shutt
 
Title:
CEO
       
FNS 2007, INC.
       
By:
/s/ Patrick Shutt
 
Name:
Patrick Shutt
 
Title:
CEO
       
CAPITAL GROWTH ACQUISITION, INC.
       
By:
/s/ Patrick Shutt
 
Name:
Patrick Shutt
 
Title:
CEO
       
GLOBAL CAPACITY DIRECT, LLC
       
By:
/s/ Patrick Shutt
 
Name:
Patrick Shutt
 
Title:
CEO
       
MAGENTA NETOLOGIC LIMITED
       
By:
/s/ Patrick Shutt
 
Name:
Patrick Shutt
 
Title:
CEO


 
28

--------------------------------------------------------------------------------

 



 
CAPITAL GROWTH SYSTEMS, INC. D/B/A
GLOBAL CAPACITY
     
By:
/s/ Patrick Shutt
 
Name:
Patrick Shutt
 
Title:
CEO
       
GLOBAL CAPACITY GROUP, INC.
       
By:
/s/ Patrick Shutt
 
Name:
Patrick Shutt
 
Title:
CEO
       
CENTREPATH, INC.
       
By:
/s/ Patrick Shutt
 
Name:
Patrick Shutt
 
Title:
CEO
       
20/20 TECHNOLOGIES, INC.
       
By:
/s/ Patrick Shutt
 
Name:
Patrick Shutt
 
Title:
CEO
       
20/20 TECHNOLOGIES I, LLC
       
By:
/s/ Patrick Shutt
 
Name:
Patrick Shutt
 
Title:
CEO

 
 
29

--------------------------------------------------------------------------------

 